Exhibit 10.2




 
 

 [cedar.jpg]    

 
 
 
DISBURSEMENT REQUEST AND AUTHORIZATION
 
Principal
$2,663,029.18
Loan Date
01-10-2011
Maturity
07-11-2011
Loan No
1089922418
Call / Coll
 
Account
MACC  PE00
Officer
755
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 
 
 
 
 
 
Borrower:
 
 
MACC PRIVATE EQUITIES INC.
101 2ND ST SE SUITE 800
CEDAR RAPIDS, IA 52401-1219
 
 
 
Lender:
 
 
CEDAR RAPIDS BANK AND TRUST COMPANY
500 1ST AVENUE NE STE 100
CEDAR RAPIDS, IA 52401





 
 

 
LOAN TYPE.  This is a Variable Rate Nondisclosable Loan to a Corporation for
$2,663,029.13 due on July 11, 2011.  This is a secured renewal of the following
described indebtedness:  This Change in Terms Agreement constitutes an renewal
of loan #1089922418 dated 8-14-09.
 
PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is for:
 
 

o  Personal, Family, or Household Purposes or Personal Investment.      x
 Business (Including Real Estate Investment).            

         
SPECIFIC PURPOSE. The specific purpose of this loan is: Original purpose to
refinance SBA debentures.
 
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $2,663,029.18 as follows:
 
Other Disbursements:
$2,663,029.18 Existing loan balance
  $ 2,663,029.18  
Note Principal:
  $ 2,663,029.18  

CHARGES PAID IN CASH.  Borrower has paid or will pay in cash as agreed the
following changes:
 
Prepaid Finance Charges Paid in Cash:
$4,438.39 Interest due on loan #1089922418 through and including 1-10-11
  $ 4,438.39  
Other Charges Paid in Cash:
$5,000.00 Loan Renewal Fee
$165.00 Fee to Delaware Corporate services for good standing verification and
UCC lien search.
  $ 5,165.00  
Total Charges Paid in Cash
  $ 9,603.39  

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS DISBURSEMENT REQUEST
AND AUTHORIZATION AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.
 
FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED JANUARY 10, 2011.


BORROWER:
 
MACC PRIVATE EQUITIES INC.
         
By:    /s/ Travis T. Prentice
   
By:   /s/ Derek J. Gaertner
 
Travis T. Prentice, President and CEO of MACC  
   
Derek J. Gaertner, CFO & CCO of MACC PRIVATE
 
PRIVATE EQUITIES INC. 
   
EQUITIES INC.
 




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


